Execution Version


BEIGENE, LTD.
AMENDMENT NO. 2 TO SHARE PURCHASE AGREEMENT
THIS AMENDMENT NO. 2 (this “Amendment”) to the SHARE PURCHASE AGREEMENT, dated
as of October 31, 2019, as amended on December 6, 2019 (the “Agreement”), is
made and entered into as of March 17, 2020, by and among BeiGene, Ltd., an
exempted company incorporated in the Cayman Islands (the “Company”), and Amgen
Inc., a Delaware corporation (the “Investor”). Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Agreement.
RECITALS
WHEREAS, pursuant to the Agreement, the Investor purchased and subscribed for
Two Hundred Six Million Six Hundred Thirty-Five Thousand Thirteen (206,635,013)
Ordinary Shares in the form of Fifteen Million Eight Hundred Ninety-Five
Thousand One (15,895,001) American Depositary Shares of the Company at a
purchase price of $13.45 per share, or $174.85 per American Depositary Share, at
the Closing, which represented approximately twenty point five percent (20.5%)
of the Company’s outstanding share capital as of that date;
WHEREAS, in order to account for periodic dilution from the issuance of the
Company’s shares under its equity incentive plans, the Company and the Investor
would like to provide for the option to purchase by the Investor of such
supplemental amount of Ordinary Shares in the form of American Depositary Shares
on a monthly basis such that the Investor will hold approximately twenty point
six percent (20.6%) of the Company’s outstanding share capital immediately
following each such purchase in order to maintain the Investor’s equity method
accounting treatment for its investment in the Company;
WHEREAS, pursuant to Section 8.9 of the Agreement, no provision in the Agreement
may be supplemented, deleted or amended except in a writing executed by an
authorized representative of each of the Investor and the Company; and
WHEREAS, the Company will seek all approvals of the Company’s shareholders
required for the Company to (i) enter into this Amendment and (ii) issue the
Monthly Firm Shares (as defined below), in each case in accordance with the HK
Listing Rules.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
1.    Addition of Section 2.4. The following shall be inserted as a new Section
2.4 of the Agreement:
“2.4 Monthly Sale of Additional Shares.
(a)    Subject to the Subsequent Shareholder Approval, purchases and sales under
this Section 2.4 shall commence on the first (1st) day of the month following
the Subsequent


1



--------------------------------------------------------------------------------

Execution Version


Shareholder Approval (or if the Company’s American Depositary Shares are not
trading on NASDAQ on such day, the next trading day) (the “Commencement Date”)
and shall continue until the earliest of (i) the date on which the Investor and
its Affiliates collectively own less than twenty percent (20%) of the
outstanding share capital of the Company as a result of the Investor’s sale of
Shares, (ii) written notice from either the Investor or the Company that such
party wishes to terminate such monthly purchases and sales, which notice shall
be provided at least sixty (60) days in advance of the termination of such
monthly purchases and sales or such longer period as reasonably required, upon
advice of Investor’s counsel, to permit the Investor to commence market
purchases under a trading plan in accordance with Rule 10b5-1 under the Exchange
Act, and (iii) the third anniversary of the Commencement Date (the “Monthly Sale
Period”). Upon mutual agreement by the parties and subject to approval by the
Company’s shareholders if required by the HK Listing Rules, this Amendment shall
be extended for additional three-year terms upon expiration of the then current
term.
(b)    During the Monthly Sale Period, on the first (1st) day of each month (or
if the Company’s American Depositary Shares are not trading on NASDAQ on such
day, the next trading day), the Company shall send or cause to be sent via
e-mail to the Investor the following information (such notice, the “Monthly Firm
Shares Notice”): (i) the number of ADSs Outstanding as of the applicable
Reference Date, (ii) the Amgen Percentage as of such Reference Date based on the
latest information provided by the Investor (which shall be confirmed by the
Investor and revised if inaccurate), (iii) the volume weighted average price of
one Company American Depositary Share on NASDAQ for the ninety (90) calendar
days preceding such Reference Date, as reported by Bloomberg (each, a “Monthly
Firm Shares Purchase Price”) and (iv) an updated Company Disclosure Schedule as
of the applicable Reference Date in accordance with Section 2.4(d), if any. If
the Amgen Percentage is less than the Trigger Percentage as of such Reference
Date, then, upon the Investor’s written request (the “Investor Request”)
delivered within two (2) Business Days following Investor’s receipt of the
Monthly Firm Shares Notice, the Company hereby agrees to sell to the Investor
and the Investor agrees to subscribe for such additional number of Ordinary
Shares in the form of American Depositary Shares (the “Monthly Firm Shares”)
equal to: (x) the number of ADSs Outstanding multiplied by (y) a percentage
equal to the Target Percentage minus the Amgen Percentage, based on the Monthly
Firm Shares Notice, at a purchase price per Monthly Firm Share equal to the
Monthly Firm Shares Purchase Price; provided, however, that in no event shall
the aggregate number of Monthly Firm Shares issued during the Monthly Sale
Period, exceed Seventy-Five Million (75,000,000) Ordinary Shares (subject to
appropriate adjustment in the event of any share dividend, share split,
combination or other similar recapitalization with respect to the Ordinary
Shares). If the Amgen Percentage in any such Monthly Firm Shares Notice is equal
to or greater than the Trigger Percentage, then the Company shall not issue, and
the Investor shall not have the option to subscribe for, any Monthly Firm Shares
for such month. The Monthly Firm Shares shall be in the form of American
Depositary Shares, unless the Investor requests in writing that the Monthly Firm
Shares be delivered in the form of Ordinary Shares, in which case the number of
shares and purchase price shall be adjusted accordingly based on the ADS to
Ordinary Share ratio. Any Monthly Firm Shares purchased hereunder shall be
“Shares” or “Deposit Shares” as the context shall so require for purposes of
Article 1, Article 3, Article 4, Article 5 and Article 8 of the Agreement. Until
such time as the Investor elects to cease equity method accounting for its
investment in the Company, the Investor and Company acknowledge and agree that
the Investor’s direct purchase of


2



--------------------------------------------------------------------------------

Execution Version


Ordinary Shares in the form of American Depositary Shares from the Company on a
monthly basis hereunder shall be the primary means for the Investor to purchase
shares in order to maintain such equity method accounting treatment.
(c)    Subject to the terms and conditions hereof, the closing of the purchase
and sale of Monthly Firm Shares, if any, shall take place each month within
seven (7) Business Days following the Reference Date, or at such other time as
mutually agreed by the Company and the Investor (the “Monthly Closing”). At each
Monthly Closing, the Company will instruct the Transfer Agent to deliver to the
Investor, via book entry to the applicable balance account registered in the
name of the Investor, the Monthly Firm Shares for such month, against payment of
the aggregate Monthly Firm Share Purchase Price for such Monthly Firm Shares in
U.S. dollars by wire transfer of immediately available funds to the order of the
Company.
(d)    For purposes of Article 3 and Article 4 of the Agreement, the
representations and warranties contained therein shall be deemed made as of the
date of the applicable Monthly Closing, as supplemented by, in the case of
Article 3, (i) the Company’s most recent Form 10-K (including any information
incorporated by reference therein from the Company’s definitive proxy statement
on Schedule 14A) and any subsequent Form 10-Q and Form 8-K filed with or
furnished to the SEC and made publicly available prior to the date of delivery
of the Monthly Firm Shares Notice (other than (x) any information that is
contained in the “Risk Factors” or “Note Regarding Forward-Looking Statements”
or similar sections of such Company SEC Documents and (y) any forward-looking
statements, or other statements that are similarly predictive or forward-looking
in nature, contained in such Company SEC Documents), and (ii) any update to the
Company Disclosure Schedule as of the applicable Reference Date provided by the
Company to Investor in accordance with Section 2.4(b); provided that the Company
shall not be required to provide any updates to (x) Section 3.2 (Subsidiaries)
to list any newly formed subsidiaries since the most recent disclosures in the
Form 10-K or any Form 10-Q, or (y) Section 3.3 (Capitalization) other than the
updated number of outstanding shares included in the Monthly Firm Shares Notice,
which shall constitute a representation and warranty of the Company under the
Agreement; and provided, further, that if there are any material updates to the
Company Disclosure Schedule following delivery of the Investor Request, the
Investor Request may be revoked prior to the issuance of the shares in the
Investor’s sole discretion.
(e)    For purposes of this Section 2.4:
(i)    “ADSs Outstanding” means the total number of the Company’s Ordinary
Shares outstanding prior to NASDAQ market opening on the Reference Date,
expressed in terms of American Depositary Shares.
(ii)    “Amgen Percentage” means the percentage of the ADSs Outstanding held by
the Investor as of the latest Reference Date.
(iii)    “Reference Date” means the day on which the Company’s ADSs are trading
on NASDAQ immediately preceding the first (1st) day of each calendar month
during the Monthly Sale Period.


3



--------------------------------------------------------------------------------

Execution Version


(iv)    “Subsequent Shareholder Approval” means all approvals of the Company’s
shareholders required for the Company to (i) enter into Amendment No. 2 to the
Share Purchase Agreement and (ii) issue the Monthly Firm Shares, in each case in
accordance with the HK Listing Rules.
(v)    “Target Percentage” means 20.6% of the Company’s outstanding share
capital after giving effect to the issuance of the Monthly Firm Shares
hereunder.”
(vi)    “Trigger Percentage” means 20.4% of the Company’s outstanding share
capital.
2.    Amendment to Section 5.16(a). The first sentence of Section 5.16(a) is
deleted in its entirety and replaced with:
“If the Company proposes to offer or sell any Ordinary Shares, American
Depositary Shares or Ordinary Share Equivalents after the Closing Date, other
than pursuant to the Plans (“New Securities”), and at the time immediately prior
to such offer or sale the Investor holds no more than twenty one percent (21.0%)
of the Company’s outstanding share capital, the Company shall use reasonable
best efforts to provide the Investor with an opportunity to participate in such
offering or sale and purchase upon the same terms and conditions as other
purchasers in the offering or sale of the New Securities, up to that portion of
such New Securities as is necessary to allow the Investor to hold approximately
twenty point six percent (20.6%) of the Company’s share capital after the sale
of New Securities, so long as the Investor’s ownership percentage prior to such
sale has not decreased as a result of the Investor’s sale of Shares or the
Investor’s failure to participate in future offerings or sales of New Securities
in which Investor is given the opportunity to participate pursuant to this
Section 5.16(a), subject to applicable Law, HK Listing Rules and any waiver
therefrom granted by the HK Stock Exchange.”
3.    Addition of Section 5.21. The following shall be inserted as a new Section
5.21 of the Agreement:
“5.21 Preparation of Proxy; Shareholders Meeting; Board Recommendation.


(a)     As promptly as reasonably practicable after the execution of this
Amendment, the Company shall prepare and cause to be filed with the SEC and the
HK Stock Exchange a proxy circular relating to the Subsequent Shareholder
Approval (such proxy circular, and any amendments or supplements thereto, the
“Supplemental Proxy Statement”). The Investor shall assist and cooperate with
the Company in the preparation of the Supplemental Proxy Statement and the
resolution of any comments to the Supplemental Proxy Statement received from the
SEC or HK Stock Exchange. The Company shall promptly correct any information in
the Supplemental Proxy Statement if and to the extent such information becomes
false or misleading in any material respect. The Company shall notify the
Investor upon the receipt of any comments from the SEC or HK Stock Exchange, as
applicable, and of any request by the SEC or HK Stock Exchange, as applicable,
for amendments or supplements to the Supplemental Proxy Statement. The Company
shall use its reasonable best efforts to (i) respond as promptly as reasonably
practicable to any comments received from the SEC or HK Stock Exchange, as
applicable, concerning the Supplemental Proxy Statement


4



--------------------------------------------------------------------------------

Execution Version


and to resolve such comments with the SEC or HK Stock Exchange, as applicable,
and (ii) to cause the Supplemental Proxy Statement to be disseminated to its
shareholders as promptly as reasonably practicable after the resolution of any
such comments.


(b)     The Company shall take all necessary actions in accordance with
applicable Law, the governing documents of the Company and the rules of NASDAQ
and the HK Stock Exchange, as applicable, to duly call, give notice of, convene
and hold a special shareholders meeting (the “Supplemental Meeting”) for the
purpose of obtaining the Subsequent Shareholder Approval, as soon as reasonably
practicable after the SEC or HK Stock Exchange, as applicable, confirms that it
has no further comments on the Supplemental Proxy Statement. Notwithstanding any
provision of this Agreement to the contrary, the Company may adjourn, recess or
postpone the Supplemental Meeting (i) to the extent necessary to ensure that any
required supplement or amendment to the Supplemental Proxy Statement is provided
to the shareholders of the Company within a reasonable amount of time in advance
of the Supplemental Meeting, (ii) if as of the time for which the Supplemental
Meeting is originally scheduled (as set forth in the Supplemental Proxy
Statement) there are insufficient shares of capital stock of the Company
represented (either in person or by proxy) to constitute a quorum necessary to
conduct the business of the Supplemental Meeting or (iii) as may be required by
applicable Law.”


4.    General
A.    Except as expressly modified by this Amendment, the terms and provisions
of the Agreement shall remain unchanged and in full force and effect in
accordance with its terms.
B.    Each of the parties hereto shall bear its respective costs, including
legal fees, and expenses incurred in connection with the preparation of this
Amendment and the activities incurred in connection therewith.
C.    This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which shall constitute one and the
same agreement.
D.    This Amendment shall be governed by and construed in accordance with the
Laws of the State of New York, without regard to the conflict of laws principles
thereof that would require the application of the Law of any other jurisdiction.
E.    The Agreement and this Amendment constitute the full and entire
understanding and agreement between the Company and the Investor with regard to
the subject matter hereof and neither the Company nor the Investor shall be
liable or bound to any other in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein and therein.
F.    This Amendment shall become effective immediately upon execution by the
Company and the Investor.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


5



--------------------------------------------------------------------------------

Execution Version







IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
THE COMPANY:
BEIGENE, LTD.
By: /s/ Scott A. Samuels    
Name:    Scott A. Samuels
Title:    Senior Vice President, General Counsel






6



--------------------------------------------------------------------------------


Execution Version


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
INVESTOR:
AMGEN INC.
By: /s/ Robert A. Bradway    
Name:    Robert A. Bradway
Title:    Chairman of the Board, President & CEO




7

